Case 1:19-cv-03930-CM Document 29 Filed 05/13/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ESPIRITU SANTO HOLDINGS, LP,
Petitioner,
-against- Civil Action No. 19-cv-03930
LIBERO PARTNERS, LP,
and
ESPIRITU SANTO TECHNOLOGIES, LLC

Respondents.

 

 

DECLARATION OF RODRIGO NUNEZ-SARRAPY

I, Rodrigo Ntfiez-Sarrapy, hereby declare, under penalty of perjury, pursuant to
28 U.S.C. § 1746, that the following is true and correct:

1. I am the Non-Member Secretary of the Board of Managers of Servicios Digitales
Lusad, S. de R.L. de C.V. (“Lusad”) appointed pursuant to the Unanimous Written Resolution
adopted by the members of Lusad dated December 6, 2017. See Exhibit 1 (true and correct copy
of Unanimous Written Resolution dated December 6, 2017). In such capacity, I have personal
knowledge of the facts and circumstances set forth in this Declaration, and as to those statements
for which I do not have personal knowledge, I make my declaration on information and belief
after a good faith investigation. I submit this declaration in my capacity as Non-Member
Secretary of the Board of Managers of Lusad in further support of Respondents’ opposition to

ES Holdings’ Emergency Motion for Preliminary Injunction and Temporary Restraining Order

In Aid of Arbitration.
Case 1:19-cv-03930-CM Document 29 Filed 05/13/19 Page 2 of 3

hee Lusad is a limited partnership (Sociedad de Responsabilidad Limitada de Capital
Variable) organized and existing under the laws of Mexico. Lusad is owned 99.99% by L1bre
Holding, LLC (“Libre Holding”) and 0.01% by Libre, LLC (“Libre”). See Exhibit 2 (true
and correct copy of articles of incorporation of Lusad). Lusad was awarded and is the owner of a
concession to supply taximeters in Mexico City.

oe Servicios Administrativos Lusad, S. de R.L. de C.V. (“SAL”) is a limited
partnership (Sociedad de Responsabilidad Limitada de Capital Variable) organized and existing
under the laws of Mexico. SAL is owned 99.99% by Lusad and 0.01% by Llbre Holding. See
Exhibit 3 (true and correct copy of articles of incorporation of SAL).

4. Lusad Servicios, S. de R.L. de C.V. (“Lusad Servicios”) is a limited partnership
(Sociedad de Responsabilidad Limitada de Capital Variable) organized and existing under the
laws of Mexico. Lusad Servicios is owned 99.99% by Lusad and 0.01% by Llbre Holding. See
Exhibit 4 (true and correct copy of articles of incorporation of Lusad Servicios).

5. Libre Nuevo Leon, S. de R.L. de C.V. (“Libre Nuevo Leén’”) is a limited
partnership (Sociedad de Responsabilidad Limitada de Capital Variable) organized and existing
under the laws of Mexico, incorporated on January 31, 2019, in Public Deed No. 14,420 before
Mr. Rodolfo Ramos Menchaca, Notary Public No. 117 of the City of Guadalajara, Mexico.
Libre Nuevo Leon is owned 99.99% by Lusad and 0.01% by SAL. See Exhibit 5 (true and
correct copy of articles of incorporation of Llbre Nuevo Leon). Libre Nuevo Leén was
incorporated on January 31, 2019 for the purpose of bidding for the taximeter concession in
Monterrey and its metropolitan area, which is the capital of the state of Nuevo Leén. The
incorporation of L1bre Nuevo Leon and its participation on the Monterrey bidding process were

unanimously approved at a Board of Managers Meeting of Lusad held on December 14, 2018, at
Case 1:19-cv-03930-CM Document 29 Filed 05/13/19 Page 3 of 3

which all of the members of the Board of Managers (Mr. Santiago Leén, Eduardo Zayas, Fabio
Covarrubias and Julio Belmont) were present. See Exhibit 6 (true and correct copy of

Resolutions adopted at December 14, 2018 Board of Managers Meeting).

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
Executed on May 10, 2019 a

Rodrigo Nufiez-Sarrapy

 
